Title: To James Madison from James Simpson, 21 September 1807
From: Simpson, James
To: Madison, James



No. 130.
Sir
Tangier 21st. Septemr. 1807.

No. 129 advised His Imperial Majesty’s intention of visiting Tangier.  In consequence of subsequent orders, only the Troops of Tetuan, Tangier and those under the Orders of the Governors of those places assembled at the indicated Rendezvous, where they remain.  This day Alcayde Hashash with a small party, moves on to Alcassar to meet His Majesty and his Minister.  Some look for the immediate disgrace of Hashash, but I fear his time is not yet come.  The articles required from Gibraltar have arrived.  Their prices having gone beyond my calculation and those noted at continuation of this Dispatch appearing to be also necessary, I have remitted Mr. Gavino a Bill on you under this days date, payable to his order thirty days after presentation for six hundred Dollars, which request you will be pleased to order being paid on Account of this Service.  I have the honour to be Sir Your Most Obedient and Most Humble Servant

James Simpson


Additional Articles required for Service from Mr. Gavino
handsome Sugar dish and Ewer for the Emperour
50 pod Mocha Coffee.
2 pcs fine Irish Linnen.
16 bottles English Comfits8 do  do  preserved Ginger} for His Majesty.


James Simpson

